Exhibit 10.38

 

Summary of Unwritten Compensation Arrangements
Applicable to Named Executive Officers of Overstock.com, Inc.

 

The Compensation Committee (the “Committee”) of the Board of Directors of
Overstock.com, Inc. (the “Company”) oversees and reviews the Company’s executive
compensation policies and programs and approves the form and amount of
compensation to be paid to the Company’s executive officers.

 

Annual Compensation—Base salaries and bonuses

 

The Company is not a party to any written employment agreement with any of its
named executive officers.

 

The Company pays each of its named executive officers (as defined in Item
402(a)(3) of Regulation S-K), other than its President and chief executive
officer, base salaries at the annual rate of $100,000. The Company does not pay
its President and chief executive officer, Patrick M. Byrne, any base salary.

 

On January 23, 2006, the Committee approved bonus payments to the named
executive officers as a result of the officers’ performance in 2005 as follows:

 

Name and Title

 

Bonus

 

 

 

 

 

Stephen Tryon, Senior Vice President

 

$

250,000

 

 

 

 

 

Jonathan E. Johnson III, Senior Vice President, Corporate Affairs and Legal

 

$

250,000

 

 

 

 

 

David Chidester, Senior Vice President, Finance

 

$

250,000

 

 

 

 

 

Russell (Tad) Martin, Senior Vice President of Merchandising and Operations

 

$

250,000

 

 

 

 

 

Kamille Twomey, Senior Vice President, Marketing

 

$

250,000

 

 

 

 

 

Stormy Simon, Senior Vice President, BMV and Off-Line Advertising

 

$

250,000

 

 

The President of the Company, Dr. Patrick M. Byrne, is a named executive
officer, but declined to accept any bonus payment relating to 2005.

 

The Compensation Committee did not take any action with respect to the 2006 base
salaries of any of the named executive officers.  The Company intends to
continue to pay base salaries to its named executive officers at their
respective 2005 base salary rates, subject to changes, if any, approved by the
Compensation Committee.

 

--------------------------------------------------------------------------------


 

On January 23, 2006 the Board and Compensation Committee also adopted the
Overstock.com Performance Share Plan and approved grants to executive officers
of the Company, including the named executive officers (as defined in Item
402(a)(3) of Regulation S-K) of the Company, as follows:

 

Name and Title

 

Number of
Performance
Shares
Granted

 

 

 

 

 

Patrick Byrne, President

 

—

 

 

 

 

 

Stephen Tryon, Senior Vice President

 

10,000

 

 

 

 

 

Jonathan E. Johnson III, Senior Vice President, Corporate Affairs and Legal

 

14,000

 

 

 

 

 

David Chidester, Senior Vice President, Finance

 

10,000

 

 

 

 

 

Russell (Tad) Martin, Senior Vice President of Merchandising and Operations

 

10,000

 

 

 

 

 

Kamille Twomey, Senior Vice President, Marketing

 

15,000

 

 

 

 

 

Stormy Simon, Senior Vice President, BMV and Off-Line Advertising

 

15,000

 

 

Long Term Incentive Awards—Stock option awards

 

The Company maintains its 2005 Equity Incentive Plan, under which the Committee
and the Board have the power to grant options and other awards to employees,
including the named executive officers. No options or other awards were been
made during 2005 to any named executive officer except as set forth below, and
no plan or arrangement exists at March 10, 2006 regarding future grants to any
named executive officer. During 2005, option grants were made to the persons who
are now named executive officers of the Company as follows:

 

Name and Title

 

Number of
Options
Granted

 

 

 

 

 

Patrick Byrne, President

 

—

 

 

 

 

 

Stephen Tryon, Senior Vice President

 

—

 

 

 

 

 

Jonathan E. Johnson III, Senior Vice President, Corporate Affairs and Legal

 

—

 

 

 

 

 

David Chidester, Senior Vice President, Finance

 

—

 

 

 

 

 

Russell (Tad) Martin, Senior Vice President of Merchandising and Operations

 

—

 

 

 

 

 

Kamille Twomey, Senior Vice President, Marketing

 

10,000

 

 

 

 

 

Stormy Simon, Senior Vice President, BMV and Off-Line Advertising

 

10,000

 

 

All of the stock options granted have an exercise price per share of $58.30,
which was the last sales price of the Company’s common stock on the Nasdaq
National Market System on the date of grant.

 

--------------------------------------------------------------------------------